DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 28, 2021, June 16, 2021, December 22, 2021, March 1, 2022 and June 14, 2022 have been considered by the Examiner and made of record in the application file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderovich (US 2016/0205508 A1) in view of Patwari et al. (US 2003/0130793 A1).
Consider claims 1, 10 and 19, Sanderovich shows and discloses a method {a system, comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations; a non-transitory computer readable storage medium comprising instructions that when executed configure hardware processing circuitry to perform operations}, comprising: generating first expected phase differences of signals transmitted from each of a plurality of regions and received by a plurality of receive elements of a first wireless device, the first wireless device located at a first location and first orientation (AP 110 may be able to determine a degree of accuracy in a location measurement of one or more user terminals 120 (e.g., UT 120a, 120b, etc.) and/or other APs (not shown) based on a signal received from the one or more user terminals 120 and/or other APs; each of the user terminals 120 may be able to determine a degree of accuracy in a location measurement of the AP 110 and/or other user terminals 120 based on a signal received from the AP 110 and/or user terminals 120;  Each of the user terminals 120 and AP 110 may then generate and transmit (to each other) a report with an indication of the degree of accuracy in the location measurement;  receiving device may determine one or more values indicative of a relative orientation (e.g., direction, roll, distance, etc.) at which the signal (transmitted from the transmitting device) was received [paragraphs 49, 61, 79-81]); obtaining first phase differences of signals transmitted from a plurality of transmit elements of a second wireless device and received at a plurality of receiving elements of the first wireless device; determining based on the first phase differences and the first expected phase differences, a second location and second orientation of the second wireless device (a wireless device (e.g., AP 110, UTs/STAs 120, etc.) for determining one or more ambiguities in a location measurement of another device based on a signal received from the other device; at least one parameter includes a difference in phase of the signal as received at least two receive antennas of the wireless device; the one or more values indicative of the direction at which the signal was received may be based on the phase difference between the signal as received at the at least two receive antennas; determine (via one or more processors) at least one of an azimuth or elevation relative to the other apparatus, based on the phase difference between the signal as received at the at least two receive antennas of the wireless device [paragraphs 79-81]); generating second expected phase differences of signals transmitted from each of the plurality of regions and received at a plurality of receive elements of a second wireless device, the second wireless device located at a second location and second orientation (upon receiving a report with multiple reported values for a direction, a transmitting device may determine which value(s) of the multiple reported values for a direction should be used when an ambiguity is indicated; at least one parameter includes a difference in phase of the signal as received at least two receive antennas of the wireless device [paragraphs 78-81]); receiving, from the first wireless device, first measured phase differences of signals received from a third wireless device by the plurality of receive elements of the first wireless device; receiving, from the second wireless device, second measured phase differences of signals received from the third wireless device by the plurality of receive elements of the second wireless device (Each of the user terminals 120 and AP 110 may then generate and transmit (to each other) a report with an indication of the degree of accuracy in the location measurement [paragraphs 43, 79-81]); estimating a first location of the third wireless device based on the first measured phase differences and the first expected phase differences; estimating a second location of the third wireless device based on the second measured phase differences and the second expected phase differences (determining one or more ambiguities in a location measurement of another device based on a signal received from the other device and transmitting a report with an indication of the one or more ambiguities in the location measurement to the other device; upon receiving a report with multiple reported values for a direction, a transmitting device may determine which value(s) of the multiple reported values for a direction should be used when an ambiguity is indicated; a lookup table could be generated based on the values, allowing the corresponding values to be looked up for a given (measured) phase difference;  [paragraphs 78-81]).
However, Sanderovich fails to specifically disclose aggregating the estimated first location and the estimated second location; and determining a location of the third wireless device based on the aggregation.
In the same field of endeavor, Patwari et al. show and disclose aggregating the estimated first location and the estimated second location; and determining a location of the third wireless device based on the aggregation (An estimate of relative location between first and second devices and be improved by combining it estimates of relative location with respect a third device [paragraph 44]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to combine location estimates of different devices to determine the estimate of another or third device as taught by Patwari et al. in the system of Sanderovich, in order improve the accuracy of location measurements.
Consider claims 2, 11 and 20, Sanderovich, as modified by Patwari et al., shows and discloses the claimed invention as applied to claims 1, 10 and 19 above, respectively, and in addition, Sanderovich further discloses determining locations of each of the plurality of transmit elements of the second wireless device based on the first phase differences, wherein the determination of the second location and second orientation is based on the determined locations of each of the plurality of transmit elements (AP 110 is equipped with N.sub.t antennas 224a through 224ap. UT 120m is equipped with N.sub.ut,m antennas 252ma through 252mu, and UT 120x is equipped with N.sub.ut,x antennas 252xa through 252xu; after receiving a signal transmitted from a transmitting device, the receiving device may be able to determine the location of the transmitting device based on the received signal, and transmit a report with an indication of the transmitting device's location to the transmitting device; once the receiving device receives a signal from the transmitting device, the receiving device may determine (or measure), based on the received signal, one or more values, such as azimuth, elevation, polarization, roll, direction, along with an measurement error for each of azimuth, elevation, polarization, roll, direction, etc. [paragraphs 49, 70]).
Consider claims 3 and 12, Sanderovich, as modified by Patwari et al., shows and discloses the claimed invention as applied to claims 2 and 11 above, respectively, and in addition, Sanderovich further discloses determining a layout defining relative positions of the transmit elements of the second wireless device, wherein the second location and orientation is based on the layout (Once the transmitting device receives the report, the transmitting device may be able to determine its (the transmitting device's) location relative to the receiving device [paragraph 73]).
Consider claims 4 and 13, Sanderovich, as modified by Patwari et al., shows and discloses the claimed invention as applied to claims 3 and 12 above, respectively, and in addition, Sanderovich further discloses determining differences between the determined locations of each of the plurality of transmit elements and the positions of the transmit elements defined by the layout; and minimizing an aggregation of the determined differences by rotating the layout and shifting the determined locations, wherein the second location and second orientation is based on the rotated layout and adjusted locations (once the receiving device receives a signal from the transmitting device, the receiving device may determine (or measure), based on the received signal, one or more values, such as azimuth, elevation, polarization, roll, direction, along with an measurement error for each of azimuth, elevation, polarization, roll, direction, etc. The receiving device may generate a report including the determined one or more values and the determined measurement error for the one or more values. The receiving device may transmit the report to the transmitting device; Once the transmitting device receives the report, the transmitting device may be able to determine its (the transmitting device's) location relative to the receiving device [paragraphs 70-73]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderovich (US 2016/0205508 A1) in view of Patwari et al. (US 2003/0130793 A1), and in further view of Lin (US 2016/0084937 A1).
Consider claims 5 and 14, and as applied to claims 1 and 10 above, respectively, Sanderovich, as modified by Patwari et al., shows and discloses the claimed invention except determining a first weight of the estimated first location; and determining a second weight of the estimated second location, wherein the aggregation is based on the first and second weights.
In a similar field of endeavor, Lin shows and discloses determining a first weight of the estimated first location; and determining a second weight of the estimated second location, wherein the aggregation is based on the first and second weights (a mobile device for determining position in relation to a sound source; determine a confidence level associated with position determined with the acoustic sensing block and combine the position determined with the motion sensing block and the position determined with the acoustic sensing block by weighting each determination using each respective confidence level [paragraph 16]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to combine weighted determined positions based on a confidence level as taught by Lin in the system of Sanderovich, as modified by Patwari et al., in order to provide more accurate position information.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanderovich (US 2016/0205508 A1) in view of Patwari et al. (US 2003/0130793 A1), and in further view of Moshfeghi (US 2011/0035284 A1).
Consider claims 9 and 18, and as applied to claims 1 and 10 above, respectively, Sanderovich, as modified by Patwari et al., shows and discloses the claimed invention except transmitting the determined location to an advertising network.
In a similar field of endeavor, Moshfeghi shows and discloses transmitting the determined location to an advertising network (a mobile device for determining position in relation to a sound source; determine a confidence level associated with position determined with the acoustic sensing block and combine the position determined with the motion sensing block and the position determined with the acoustic sensing block by weighting each determination using each respective confidence level [paragraph 16]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to transmit estimated locations to an ad server as taught by Moshfeghi in the system of Sanderovich, as modified by Patwari et al., in order provide location based advertisements.


Allowable Subject Matter
Claims 6-8 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Silverman et al. (US 2019/0265367 A1) show and disclose he orientation 118(4) of AP 114(4) is shown as dashed x′-y′ axes, superimposed on the orientation 112 of the predefined area 102, shown as solid x-y axes. The orientation 118(4) of AP 114(4) is not aligned with the orientation 112 of the predefined area 102. Therefore, the location computation logic 106 adjusts for the offset between the orientation 118(4) of AP 114(4) and the orientation 112 to improve location estimates of wireless mobile devices within the predefined area 102. An orientation error 202 of the orientation 118(4) of the AP 114(4) with respect to the orientation 112 of the predefined area 102 may be an angle difference between the orientation 118(4) of AP 114(4) and the orientation 112. To further illustrate the orientation error 202, a wireless mobile device, such as wireless mobile device 120(1), is also shown in FIG. 2. The AoA estimate of the mobile device 120(1) with respect to the orientation 118(4) of AP 114(4) is shown as angle 204. The AoA estimate of the mobile device 120(1) with respect to the orientation 112 of the predefined area 102 is shown as angle 206. The difference between the angle 206 and the angle 204 is the orientation error 202. As shown in FIG. 2, there may be a significant difference, i.e., the orientation error 202, in an AoA estimate of AP 114(4) when compared with the AoA estimate of the predefined area 102. This orientation error 202 may result in a less accurate location estimate of the wireless mobile device 120(1). The location computation logic 106 performs techniques to remove or compensate for the orientation error 202, thereby increasing the accuracy of the location estimate of the wireless mobile device 120(1), reading on the claimed “generating first expected phase differences of signals transmitted from each of a plurality of regions and received by a plurality of receive elements of a first wireless device, the first wireless device located at a first location and first orientation; obtaining first phase differences of signals transmitted from a plurality of transmit elements of a second wireless device and received at a plurality of receiving elements of the first wireless device; determining based on the first phase differences and the first expected phase differences, a second location and second orientation of the second wireless device; generating second expected phase differences of signals transmitted from each of the plurality of regions and received at a plurality of receive elements of a second wireless device, the second wireless device located at a second location and second orientation,” (see paragraph 21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/Examiner, Art Unit 2641